—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the period he was collecting unemployment insurance benefits. The record establishes that during the relevant time period claimant was the sole shareholder and an officer of a laundry business. Although claimant’s activities were minimal and he received no remuneration, he nevertheless visited the business once a week, made deposits personally or directed a family member to do so, and claimed an ordinary income loss from the operation of the business on his personal income tax return. Under these circumstances we find no reason to disturb the Board’s decision (see, Matter of Johnston [Commissioner of Labor], 253 AD2d 949; Matter of Firsching [Commissioner of Labor], 192 AD2d 1011). Furthermore, inasmuch as claimant failed to disclose his status as a corporate officer when certifying for benefits, substantial evidence supports the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Weinstein [Commissioner of Labor], 254 AD2d 656).
Mercure, J. P., Crew III, Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.